ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                            In re Rico L., 2012 IL App (1st) 113028




Appellate Court            In re RICO L., a Minor, Respondent-Appellee (The People of the State
Caption                    of Illinois, Petitioner-Appellee, v. Bernadine L., Respondent-Appellant).



District & No.             First District, Sixth Division
                           Docket No. 1-11-3028


Opinion filed              July 27, 2012
Rehearing denied           August 31, 2012
Opinion withdrawn          August 31, 2012
Opinion filed              September 14, 2012


Held                       The best interests of respondent minor warranted the trial court’s rulings,
(Note: This syllabus       which initially found him dependent, made him a ward of the court, and
constitutes no part of     placed guardianship with the Department of Children and Family
the opinion of the court   Services, but then a short time later returned guardianship to his mother
but has been prepared      under a protective supervision order, and then, after an evidentiary
by the Reporter of         hearing, vacated the protective supervision order, which reverted custody
Decisions for the          to the Department, and issued a modified dispositional order finding
convenience of the         respondent’s mother “unable” to provide for him.
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 10-JA-173; the Hon.
Review                     Bernard J. Sarley, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Anita M. Alvarez, State’s Attorney, of Chicago (Alan Spellberg, Mary
Appeal                     Needham, and Nancy Kisicki, Assistant State’s Attorneys, of counsel),
                           for the People.

                           Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and Jean M.
                           Agathen, of counsel), guardian ad litem.

                           Mark J. Heyrman, Amy J. Beaux and Andrea M. Patton, law students, all
                           of Edwin F. Mandel Legal Aid Clinic, of Chicago, amicus curiae.


Panel                      JUSTICE GARCIA delivered the judgment of the court, with opinion.
                           Justice Palmer concurred in the judgment and opinion.
                           Justice Gordon dissented, with opinion.



                                            OPINION

¶1          Mother-respondent-appellant, Bernadine L., appeals the circuit court’s ruling of
        September 27, 2011, vacating a protective supervision order that returned custody of her
        minor son, Rico, to the Guardianship Administrator of the Department of Children and
        Family Services (DCFS). On March 17, 2010, DCFS was awarded temporary custody of
        Rico when Bernadine refused to pick up Rico after he was medically cleared for discharge
        following his fourth hospitalization for psychiatric problems. At the adjudication hearing on
        October 19, 2010, the court found Rico to be a dependent minor under section 2-4 of the
        Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-4 (West 2010)) in that he “is without
        proper medical or other remedial care recognized under State law or other care necessary for
        his *** well being through no fault, neglect, or lack of concern” of Bernadine. At the
        dispositional hearing on November 9, 2010, the court determined it was in Rico’s best
        interests that he be adjudged a ward of the court. The court placed Rico under DCFS
        guardianship in accordance with section 2-27 of the Act (705 ILCS 405/2-27 (West 2010)),
        as Bernadine was unable “for some reason other than financial circumstances alone to care
        for, protect, train, or discipline the minor.” Rico remained at the residential home where
        DCFS placed him following its receipt of temporary custody. On June 17, 2011, custody of
        Rico was returned to Bernadine under the protective supervision order entered pursuant to
        section 2-24 of the Act (705 ILCS 405/2-24 (West 2010)). On September 27, 2011, at the
        hearing scheduled for possible closure of the case, the court was informed that Rico was once
        again hospitalized for psychiatric problems. After hearing testimony from a DCFS
        caseworker and Bernadine and providing the parties the opportunity to present any additional
        evidence, the juvenile court vacated the section 2-24 protective supervision order, which
        returned guardianship of Rico to DCFS, and entered a modified disposition order pursuant

                                                 -2-
     to section 2-27 of the Act.
¶2       Bernadine initially challenges the juvenile court’s orders of September 27, 2011, as
     procedurally improper. She contends the court erred in vacating the protective supervision
     order under which she regained custody of Rico, where no express finding was made that she
     violated any term of the order. Also, Bernadine complains that the court proceeding of
     September 27, 2011, failed to set out the statutorily mandated, written “factual basis” that
     she was unable to care for Rico “for some reason other than financial circumstances alone”
     as compelled by section 2-27 of the Act and that the assistance she received from her counsel
     was constitutionally ineffective. We find no merit to any of Bernadine’s contentions and
     affirm.

¶3                                     BACKGROUND
¶4       Bernadine, at the age of 37, decided to become a foster parent following her divorce. She
     has a degree in business administration and has worked in the accounting department of a
     private corporation for 21 years. Bernadine resides in a four-bedroom, single family home
     in Chicago. She obtained her foster home license in 1999.
¶5       Born September 29, 1996, Rico was physically abused and abandoned by his biological
     parents. He was initially placed with Bernadine for six months beginning in September 2000.
     He was returned to her home in June 2001, where he remained. On September 29, 2003, the
     Social Security Administration determined Rico to be disabled, which made him eligible for
     services and financial support to assist with his care. On April 4, 2007, Rico received a
     DCFS adoption subsidy determination. The adoption subsidy entitled Rico to individual in-
     home counseling, medication monitoring, and educational support services.
¶6       On June 7, 2007, Bernadine adopted Rico and his younger brother, Rudolph. Beginning
     in 2008, the family received postadoption services, including individual and family
     counseling.
¶7       In June 2008, Bernadine had Rico psychiatrically hospitalized at Riveredge Hospital for
     one month after he allegedly hit Bernadine’s 80-year-old mother with her cane. Rico was 11
     years of age. Rico had reportedly been angry at his grandmother after she would not let him
     wash the dishes. Bernadine’s neighbor and Chicago police officers that responded to the call
     for assistance were unable to de-escalate Rico, which led to his hospitalization.
¶8       In August or September 2009, Rico allegedly attempted to “set the house on fire” by
     putting paper in an electrical outlet. He was taken to Chicago Lakeshore Hospital for
     psychiatric hospitalization.
¶9       On December 5, 2009, Rico was psychiatrically hospitalized at Hartgrove Hospital after
     he threatened to blow up his home. He reportedly placed aluminum foil into the microwave
     oven with the intent of blowing up the oven because, as was reported, “his grandmother was
     getting on his nerves.” He also expressed suicidal thoughts and allegedly made a statement
     that “everyone would be happier if he [were] gone.” During Rico’s hospitalization, a clinical
     psychologist administered a psychological evaluation, which found Rico’s IQ to be 82, in the
     low range of average intellectual functioning. The psychologist recommended that Rico be
     evaluated for attention deficit hyperactivity disorder.

                                              -3-
¶ 10       On January 28, 2010, Bernadine had Rico readmitted to Hartgrove Hospital. He
       presented at Hartgrove with “enuresis [bed wetting], impulsivity, distractibility and poor
       historical recall.” According to Bernadine, Rico was “eating and chewing objects such as
       batteries, pencils, wire, light bulbs and pens.” Rico also kicked holes in the walls of
       Bernadine’s home and ate the pieces of drywall. Bernadine expressed concern over Rico’s
       statement that “It’d be better *** if I were not around.”
¶ 11       On February 15, 2010, an anonymous call was made to DCFS’s Child Abuse and Neglect
       Hotline alleging that Bernadine had refused to pick up Rico, who was medically cleared for
       discharge from Hartgrove Hospital. Upon an inquiry by DCFS, Bernadine indicated that she
       was unable to handle Rico’s behavior and could not maintain him in her home. DCFS held
       a postadoption clinical staffing meeting on February 26, 2010, regarding Rico’s status; DCFS
       recommended that Rico be placed in a group home or residential treatment facility.
¶ 12       On March 2, 2010, the State’s Attorney’s office filed a petition for adjudication of
       wardship and a motion for temporary custody regarding Rico. The petition alleged that Rico
       was dependent in that he was “without proper medical or other remedial care recognized
       under State law or other care necessary for his well-being through no fault, neglect or lack
       of concern by his parents, guardian or custodian.” Specifically, the petition alleged:
           “This minor has been diagnosed with Impulse Disorder, Attention Deficit Hyperactivity
           Disorder, Bipolar Disorder and Mood Disorder. Minor has a history of psychiatric
           hospitalizations. Minor has been physically aggressive with his mother and other family
           members. Minor threatened to kill his mother and other family members. Mother is
           unable to care for this minor. There are no other relatives able to care for this minor. This
           is a single parent adoption.”
¶ 13       Attached to the motion for temporary custody, DCFS investigator Frances Thomas
       averred in his affidavit that Bernadine had locked Rico out of her home. According to
       Thomas’ affidavit, Bernadine was “fearful for her safety and all other household members
       in her home.” Bernadine requested that DCFS take custody of Rico because she was
       experiencing high blood pressure as a result of her inability to care for Rico.
¶ 14       On March 17, 2010, the circuit court held a temporary custody hearing and found
       probable cause to support the State’s petition, as well as an urgent and immediate necessity
       to remove Rico from Bernadine’s home. The court awarded temporary custody of Rico to the
       DCFS Guardianship Administrator. Bernadine was granted day visits, either supervised or
       unsupervised at the discretion of DCFS. The public guardian was appointed to represent Rico
       as both attorney and guardian ad litem (GAL). On March 31, 2010, the court appointed
       attorney Douglas Rathe to represent Bernadine. The parties waived the six-month period for
       an adjudicatory hearing.
¶ 15       On April 12, 2010, DCFS transferred Rico from Hartgrove Hospital to a residential
       placement at Lydia Home. On April 15, a DCFS social worker conducted an “Integrated
       Assessment Interview” with Bernadine. Bernadine wanted Rico to come home after his
       treatment. She discussed her efforts at disciplining Rico. She would withhold privileges, such
       as games and sweets, and also make him perform push-ups and jumping jacks “to tire him
       out.” Bernadine told DCFS that discipline “did not work with Rico and that the only thing


                                                 -4-
       that worked was ‘letting him do what he wanted.’ ” Bernadine expressed the desire to see her
       children “ ‘grow up, have an education, get a job and be successful and well.’ ” Regarding
       Rico’s behavioral problems, Bernadine stated, “It’s just day by day, minute by minute. I don’t
       want to treat him different. I want him to be a part [of things] as opposed to being alone.”
       Bernadine noted her surprise whenever Rico smiled or laughed. Bernadine admitted to being
       hurt initially by Rico’s lack of affection, but she learned to accept this as the years passed.
       She told DCFS, “I know deep down he loves me.”
¶ 16       DCFS assessed its impressions of Bernadine:
           “[Bernadine] tried to create a stable and loving household for Rico to develop. She
           engaged him in activities she felt would be empowering and yield positive results.
           However, it seemed that she had limited insight into Rico’s maladaptive behavior.
           During the IA interview, [Bernadine] admitted that she had not wanted to adopt Rico.
           She also felt that she lacked concrete support from DCFS, which probably added to her
           stress level and frustration. [Bernadine] used good judgment when she used various
           supports and resources to find services for Rico. She used good judgment when she took
           him to the psychiatric hospital during the periods he was in crisis. [She] used
           questionable judgment when she gave up physical custody of Rico despite being told that
           she could maintain custody and receive the help she needed for Rico. *** [Bernadine]
           also seemed to use poor judgment in her choice of discipline with Rico.”
       The assessment concluded that Bernadine “currently lacks the emotional capacity to parent
       an adolescent with Rico’s emotional and behavioral needs.”
¶ 17       DCFS interviewed Rico the same day. Rico claimed that Bernadine hit him with a belt
       and with her fist in his chest when he was 11. At the time Rico was 13. Rico denied hitting
       his grandmother with a cane, and described her as the only person at home he trusted. He
       admitted to chewing on nonfood items, such as rubber, but denied swallowing them. Rico
       reported that Bernadine was affectionate and told him that she loves him, but he also stated
       he did not like the manner in which she treated him sometimes. He described Bernadine as
       “mean.” When asked to explain, Rico said that he did not like all of the push-ups she made
       him perform as punishment. Rico complained Bernadine “told too many lies about him.” He
       indicated he was frustrated and angry about the lies told about him. He began to cry, after
       which he became withdrawn and verbally unresponsive.
¶ 18       The DCFS assessment team concluded that Bernadine had a strained relationship with
       Rico, who was often physically and verbally aggressive toward her and other family
       members. According to DCFS, Bernadine “has been unable to control Rico’s maladaptive
       behaviors over the last several years and does not want him to return home. Although she
       realized that Rico’s placement into a residential treatment facility was in his best interests,
       she expressed guilt about contacting DCFS for assistance and losing physical custody of
       him.” Bernadine was willing to engage in reunification services, such as family therapy and
       visitation with Rico. DCFS reported its prognosis for Rico returning to Bernadine’s home
       as “guarded.”
¶ 19       On October 19, 2010, an adjudication hearing was held on a stipulation of facts of the
       parties. The parties stipulated that as of March 2010, “the minor was in need of a structured


                                                -5-
       setting more intensive than a home setting due to the fact that the minor was suicidal,
       physically aggressive, and eating nonnutritive objects.” The stipulation provided that
       “[Bernadine] is unable to care for the minor in her home due to her concerns for the safety
       and well being of the minor as well as the other members of her home.” Based on the
       stipulation, the circuit court found Rico to be a dependent minor pursuant to section 2-4 of
       the Act (705 ILCS 405/2-4 (West 2010)) in that he “is without proper medical or other
       remedial care recognized under State law or other care necessary for his *** well being
       through no fault, neglect, or lack of concern” of Bernadine. The court issued a finding of
       dependency based on “the minor’s multiple mental health diagnoses and threatening behavior
       to family members and inability to de-escalate despite the adoptive mother’s efforts to assist
       with the minor’s diagnoses and behavior.”
¶ 20       On November 9, 2010, the circuit court held a dispositional hearing, at which two
       caseworkers and Bernadine testified. Ronald Haynes, a caseworker at Lydia Home, testified
       that Rico was diagnosed with post-traumatic stress disorder, attention deficit disorder,
       depression, and enuresis. Rico received treatment for his diagnoses and was compliant with
       the medications he was prescribed. Rico received family therapy with his mother, known as
       “parent/child interaction therapy” (PCIT). According to Haynes, the therapy assisted Rico
       in making progress. Bernadine was also very compliant with all of Lydia Home’s requests
       and those from the PCIT. Bernadine had unsupervised, off-site visits with Rico for eight
       hours at a time. No incidents were reported during the visits. Haynes stated that while the
       parties were making progress, Rico needed continued placement at Lydia Home. Haynes
       recommended that Rico be adjudged a ward of the court. He recommended a permanency
       goal of return home within 12 months as consistent with Rico’s best interests.
¶ 21       Amelia Green testified that she was the DCFS caseworker assigned to Rico since the
       inception of his case. She stated that there were no signs of abuse or neglect of Rico at Lydia
       Home.
¶ 22       Bernadine testified that during the family therapy sessions, Rico told her about
       altercations or arguments he had with staff or roommates at Lydia Home. According to
       Bernadine, she did not observe any improvement in Rico’s behavior from his stay at Lydia
       Home. Bernadine testified that she preferred Rico remain at Lydia Home until he completed
       the eighth grade in June 2011. She stated that she wanted Rico to come home when he was
       well enough.
¶ 23       Following the testimony, the circuit court determined it was in Rico’s best interests that
       he be adjudged a ward of the court. The court found Bernadine was “unable for some reason
       other than financial circumstances alone to care for, protect, train or discipline” Rico. The
       court placed Rico under DCFS guardianship. The court informed Bernadine of her appeal
       rights. The court set Rico’s permanency goal as return home within 12 months, based on
       Bernadine having “made substantial progress toward return home of this minor based on the
       evidence that I’ve heard.” A permanency order was entered on November 9, 2010, consistent
       with the court’s findings. Bernadine did not appeal.
¶ 24       On May 9, 2011, the circuit court entered a new permanency goal of return home within
       five months. The court’s order stated that the parties “are in need of continued services


                                                -6-
       geared toward re-unification.” The court scheduled another permanency hearing for June 17,
       2011.
¶ 25        On June 10, 2011, Bernadine filed a motion requesting that Rico be allowed to return
       home. The motion alleged that Lydia Home was scheduled to discharge Rico on June 17,
       2011, a few days after his eighth-grade graduation. According to the motion, Lydia Home
       staff concluded that Rico’s discharge was appropriate so long as outplacement services were
       in place. The motion also submitted that DCFS agreed in court on May 9, 2011, with the
       return home recommendation. The only question was the date for the transition of Rico from
       Lydia Home to Bernadine’s home.
¶ 26        On the date of the scheduled permanency hearing of June 17, 2011, the circuit court
       heard Bernadine’s motion for Rico’s return home. Haynes testified that since Rico’s April
       2010 placement at Lydia Home, he had been participating in individual therapy, family
       therapy, and medication monitoring for aggressive behavior. According to Haynes, the
       medication helped stabilize Rico. Haynes stated he was not ready to recommend Rico return
       to Bernadine’s home because psychiatry appointments had yet to be confirmed. Haynes did
       not feel comfortable recommending return home until after a scheduled June 20 assessment
       and the assignment of a psychiatrist. Haynes confirmed that Bernadine wanted Rico returned
       home. Bernadine requested that Rico be placed in a therapeutic high school, but Lydia Home
       did not agree. According to Haynes, the Chicago Board of Education did not deem Rico fit
       for a therapeutic school. Haynes reported that Rico’s Lydia Home psychiatrist recommended
       Rico return home, conditioned upon arranging for continued psychiatric services. Lydia
       Home would provide Rico with a 30-day supply of his medications if he were returned home
       after the permanency hearing. Haynes stated Rico enjoyed his visits with Bernadine and that
       Rico wanted to return home as well. Haynes concluded that it was in Rico’s best interests
       that custody be returned to Bernadine.
¶ 27        DCFS caseworker Green testified that Bernadine would not have to worry about paying
       for services because services were in place in the event of a “return home” finding. Green
       agreed with Haynes’ recommendation of return home, but only if “the psychiatrist is in place
       first.”
¶ 28        Bernadine testified she believed Rico was ready to come home. She had diligently
       participated in all DCFS had asked of her and she had attended all court hearings. Bernadine
       contacted the agency where Rico received psychiatric counseling and medication monitoring
       before Rico came into the juvenile court system and she made an appointment to have Rico
       seen by a psychiatrist there. She stated that the agency accepted Rico’s medical card.
       Bernadine was confident that everything would work out, and she was ready to take Rico
       home that day.
¶ 29        Rico told the circuit court that he was ready to go home.
¶ 30        In its findings, the circuit court reviewed all the evidence and indicated its familiarity
       with the progress Bernadine had made. The court found Bernadine fit and able to protect,
       care for, train, and discipline Rico. According to the court, reasonable efforts had been made
       to address the reasons for Rico’s removal from Bernadine’s home and appropriate services
       aimed at family preservation were successful. The court stated, “[I]t is no longer in the best


                                                -7-
       interest of the minor to be a ward of the state.” The court, however, determined that Rico’s
       best interests compelled an order of protective supervision under section 2-24 of the Act with
       the return of custody of Rico to Bernadine. The order of protective supervision required
       Bernadine “not use, or allow anyone else to use, any corporal punishment on the minor(s)
       (no spanking or hitting with any objects, including, but not limited to, belts, cords, sticks,
       fists or hands).” Bernadine was directed to provide proper care to Rico, cooperate with all
       reasonable requests of DCFS, and notify DCFS within 24 hours of any injury to Rico that
       required professional medical treatment. The written order included additional conditions
       that Rico attend all psychiatric appointments and take all prescribed medications. Finally, the
       court advised Bernadine that if she “were to fail to meet any of the conditions or violate any
       of the conditions, one of the possible consequences could be that Rico would be removed
       from the home again.” Bernadine agreed to adhere to all the conditions of the protective
       supervision order, which she confirmed with her signature. The order remained in effect
       “until further order of the Court.”
¶ 31        On August 19, 2011, the circuit court continued the case to September 27, 2011, for a
       progress report and a hearing to possibly close the case.
¶ 32        At the September 27, 2011 hearing, Bernadine’s attorney, Douglas Rathe, informed the
       court that there had been an “unusual incident since the case returned home [on June 17].”
       According to Rathe, Rico had a “meltdown” in Bernadine’s home, which required police
       involvement and Rico’s psychiatric hospitalization at Hartgrove Hospital, where Rico
       remained.
¶ 33        DCFS caseworker Green testified that she was informed of the incident on August 31,
       2011, by Rico’s GAL. Green then contacted Bernadine, who told Green that Rico had
       attacked her. In response to Green’s question as to what precipitated the incident, Bernadine
       stated that Rico “had an incident at school, that he had a detention at school, and he just
       attacked her.” Green then spoke to Rico about the incident; he told Green that he attacked
       Bernadine “because he wanted something else to eat.” Green detailed her conversation with
       Rico:
            “He had eaten at 5:00 o’clock, and he had four hotdogs, and he wanted something else
            to eat. And when he wanted something else to eat, [Bernadine] was going to give it to
            him, but his granny got involved. [The grandmother] told him that [he] should be fed, not
            necessarily that he should get full.”
       Green testified that following a physical altercation between Bernadine and Rico, Rico went
       to the police station to report the incident. The police brought Rico back to the house, after
       which he was taken to Hartgrove. Green visited Rico at Hartgrove four days after the incident
       and observed some scratches on his neck. Rico told Green that he was scratched by
       Bernadine’s fingernails when she held his neck. Rico told Green that he wanted to return
       home, but was afraid to go home. He told Green he wanted to go home because “[t]hat was
       his home, that was his mom.”
¶ 34        Green testified to discussing the incident with her supervisor to determine DCFS’s
       recommendation. Green’s supervisor recommended that Rico be returned home to Bernadine
       “because the case [of possible physical abuse of Rico by Bernadine] was unfounded and that


                                                -8-
       he’s not in any imminent danger.” The supervisor recommended that additional services be
       put in place to provide closer monitoring, including a safety plan. Green testified that prior
       to the incident, Bernadine and Rico were attending family counseling; Rico was attending
       individual counseling and taking his medications. Green stated DCFS did not have any safety
       concerns for Rico if he were returned home.
¶ 35       The GAL questioned Green regarding Hartgrove’s recommendations. Green testified that
       a DCFS Child and Youth Investment Team (CAYIT) meeting occurred on September 15,
       2011, during which Hartgrove recommended that Rico be returned to Bernadine “with
       services in place and [monitoring] to regulate his medication to see if that would work.”
       Hartgrove recommended outpatient therapy and a therapeutic day school. The GAL asked
       Green whether Rico had experienced any unusual incidents since being admitted to
       Hartgrove. According to Green, Bernadine had informed her that Rico had “tore some stuff
       on the wall,” and that “[h]e and a peer got into it or something.” Green stated she would
       follow up with Hartgrove to discuss the incidents related by Bernadine. The GAL asked
       Green whether her recommendation would be different if she learned that Rico had angry
       outbursts as recently as the previous Friday. Green answered, “No. That don’t change my
       recommendation. That was my supervisor’s recommendation.”
¶ 36       Attorney Rathe then questioned Green. He asked, “What gives you any confidence that
       a 15-year-old boy who has obvious mental health issues would be willing to agree and stick
       to this [safety plan] contract” that DCFS had proposed? Green responded, “I don’t know
       whether he will or not, but I know he wants to go home. So if he wants to go home and
       remain in the family, this is something that we have to talk to him about.” Regarding the
       August incident that resulted in his hospitalization, Rico told her “the situation was okay
       about the food until granny got involved.” Rico told Green that he never hit Bernadine, but
       “just held her against the wall.” Rathe asked Green about the “significant damage” Rico
       caused to Bernadine’s basement. Green stated that Bernadine told her Rico “was tearing up
       her house.” Rathe then asked Green, “[C]ould [you] give Judge Sarley any confidence that
       Rico will not either be a danger to himself or a danger to others in light of his obvious
       situation here?” Green responded that DCFS completed an investigation and concluded the
       incident of possible abuse of Rico was unfounded. Rathe asked Green whether she could give
       any assurances that Rico’s outbursts would not recur. Green answered, “I can’t predict.
       Suppose he come[s] home and everything goes fine.”
¶ 37       Rathe next asked Green whether anyone at the September 15, 2011 CAYIT meeting had
       provided suggestions “as to how to provide sufficient backup to [Bernadine] so she can make
       sure that she can cope with the situation.” Green responded that the purpose of the CAYIT
       meeting was “just to go over the action plan, what was in the action plan. And it was not ***
       to discuss that, that [the Illinois Division of Child Protection (DCP)] was involved[, which]
       *** would make their [own] recommendations and their assessments of the case.” Rathe
       asked, “Knowing, at some point, that Rico would be discharged from Hartgrove, had DCFS
       done anything to put additional services in place since services don’t start just because people
       think they need to be started instantly? Has DCFS done anything to put additional services
       in place?” Green answered, “No, because Rico–We [were] waiting to hear from DCP and
       their investigation, whether he was coming home or not. DCP unfounded the case. So now

                                                 -9-
       we can put services in place, additional services.” According to Green, DCFS still had an
       open case for Rico, even though it was no longer Rico’s guardian. Green stated that she could
       refer Bernadine and Rico back to the agency, “System of Care,” so “if they need five days
       of therapy and [Bernadine’s] agency can’t provide it, then we’ll use this agency to make up
       the slack.”
¶ 38        Under questioning by DCFS, Green testified she did not ask Bernadine why she failed
       to notify DCFS of the August incident. Green stated Bernadine should have called her.
       Bernadine told Green that she contacted her lawyer instead. Green agreed that if Rico were
       returned home, part of the safety plan would require Bernadine to contact DCFS about any
       incidents. Green was unaware whether Rico was ready for discharge from Hartgrove. She did
       not have a discharge report, but would follow up with Hartgrove to determine its
       recommendations.
¶ 39        Rathe next called Bernadine to testify about the August incident. According to Bernadine,
       Rico wanted more food to eat. Bernadine told Rico that he had eaten enough and at
       approximately 8:40 p.m., she told him to go to bed. Bernadine stated, “The next thing was
       Rico blew up and said, ‘I’m ready to eat. You can’t tell me when I’m hungry. I’m still a
       growing boy.’ ” Bernadine told Rico that he needed to stop arguing and go to bed. Rico
       responded, “No,” and ran into the back room where he threw macaroni and cheese from a
       package all over the floor. When Bernadine saw the macaroni on the floor, she told Rico
       “just go straight on to your room right now and go to bed.” Rico ran to his bedroom and hit
       Bernadine with the door. Bernadine said to Rico, “[Y]ou’re not going to hit me no more.”
       At that point, Rico slammed the bedroom door. Bernadine opened the door. Rico said to
       Bernadine, “I did it. What you gonna do?” Rico then called Bernadine a “B.” Bernadine said,
       “[E]nough is enough. Do we need to call the police?” Rico told Bernadine to “call who you
       want.”
¶ 40        A physical altercation ensued in Rico’s bedroom. Bernadine “got in Rico’s face and said,
       ‘You’re gonna stop it right now. Calm down. Calm it down.’ ” Rico hit Bernadine’s hand.
       She hit him back. Rico then kicked Bernadine. She hit him again. According to Bernadine,
       by this time, Rico “had [her] up against that closet that’s in his room.” She tried to pull away
       from him and “that’s how he got the scratches on the back of his neck.” Bernadine stated,
       “We started tussling. I get him to turn around, and I push him back up against the closet, and
       I said, ‘Now calm it down right now.’ ” Rico ran back downstairs and said, “I’m about to call
       my people.” He dialed the police and said he was being abused “because he could not get
       what he wanted to eat.” Bernadine took the telephone away from Rico and asked the police
       to send an officer right away. Rico grabbed the telephone from Bernadine, ran to the
       basement, yelled into the phone, “Not, not, not,” and threw the telephone down without
       disconnecting the call. He ran around the basement scattering clean clothes around,
       unscrewing light bulbs, and throwing the bulbs all over the basement. Bernadine picked up
       the telephone and told the police, “He’s tearing up my basement.” Rico then ran back
       upstairs to the main level of the house, grabbed his grandmother’s four-pronged cane, poked
       a hole in the door leading to the foyer, and ran out of the house.
¶ 41        Bernadine called the police again and requested a police car be sent. Fifteen minutes
       later, the police arrived and investigated the scene. Bernadine told the police she wanted to

                                                -10-
       file an incident report. After the police officers left, Bernadine called the police again to
       report Rico as a runaway. Approximately 30 minutes later, the police returned with Rico;
       they suggested he be taken to Hartgrove Hospital. Bernadine accompanied Rico to Hartgrove,
       where he was admitted.
¶ 42        Bernadine testified that she attended the CAYIT meeting on September 15, 2011. She
       also contacted attorneys that specialize in finding services for children. She agreed that one
       of the options she had discussed with Rathe was whether the protective supervision order
       should be vacated to permit DCFS to resume custody of Rico. She stated she was against this
       option because she wanted Rico to return home. Rathe suggested to Bernadine that she
       explain to the judge how she would handle a similar incident: “[I]f Rico has a meltdown and
       you attempt to redirect him, and he gets out of hand, what are you going to do about that?”
       Bernadine responded, “[I]f it gets too far out of hand, [I would call] the police or the
       ambulance. That’s what I was told to do. That’s what I will do.” Bernadine was asked, in the
       event of another meltdown, “are we going to be back where Rico calls the police, and then
       Rico is taken to Hartgrove again?” Bernadine responded, “I can’t answer that. That depends
       on Rico.”
¶ 43        Rathe asked Bernadine for her preferred outcome to the hearing. She stated, “I want to
       keep custody of my son. But I know my son has problems, and I want him to get some
       sufficient help.” Bernadine said she wanted Rico to receive “[w]hatever help can be given
       to him that would help him be able to function normally and independently. I don’t know
       what all that entails, but I know he needs it.” Bernadine was asked if she was aware that so
       long as she has custody of Rico under an order of protective supervision, “DCFS is going to
       have limited ability to help you.” Bernadine answered, “Yes, I found that out today.” The
       following colloquy ensued between Bernadine and her attorney.
                “Q. To a large extent, this is going to fall on you.
                A. Yes.
                Q. But do you want that to happen?
                A. Yes. May I speak? If it entails me giving up custody of my child, yes.
                                                 ***
                Q. And for the judge to vacate the order of protection and take Rico back into the
            system, you want to be Rico’s guardian, and not DCFS?
                A. Yes.
                Q. Is that accurate?
                A. Yes.
                Q. And you understand that Rico is a handful?
                A. Yes.
                Q. But you want Rico–Rico will probably be discharged from Hartgrove in the next
            few days, and he’s going to come home to you.
                A. Okay.
                Q. And you’re ready to address all his needs?


                                               -11-
                A. I’m ready to do my best as a parent.”
¶ 44       The GAL asked Bernadine whether she pressed charges against Rico. Bernadine stated
       she filed a police report but did not press charges. Bernadine stated that at no time following
       the August incident did she express not wanting to have Rico return home.
¶ 45       Under questioning by DCFS, Bernadine testified that the reason she did not contact
       DCFS immediately after the August incident was because she contacted her attorney.
       Bernadine explained that on prior occasions she had called Green and left messages on
       Green’s voice mail, “and either nothing was done or no call was given back.” Bernadine
       agreed that she was supposed to call the supervisor, whose number she had, if she was unable
       to reach Green.
¶ 46       The circuit court judge then questioned Bernadine. “[I]n your opinion, what needs to be
       done for Rico that’s not being done now that will address or would address his situation with
       his behavior, his outbursts?” Bernadine responded, “I don’t know exactly what he needs in
       terms of services. But therapy and medication are not correcting whatever is wrong.
       Whatever else can be offered, maybe that will help. But in terms of what do I know exactly,
       I don’t know.” The court then asked, “But whatever services he was doing or
       getting–Whatever services he was getting before this happened, you don’t think are doing
       the job?” Bernadine answered, “No, sir.” In answering additional questions from the circuit
       court, Bernadine testified that she had other arguments with Rico since he returned home in
       mid-June but the arguments did not escalate to the level of the late August incident.
¶ 47       Following Bernadine’s testimony, the judge asked whether any party had additional
       evidence to present. The DCFS caseworker suggested continuing the case to obtain
       Hartgrove Hospital’s discharge report, which she expected would include recommendations
       for Rico. The DCFS caseworker explained:
           “I don’t know if we leave the minor at home whether it would be a successful return
           home. I just don’t want to have the case come back in, and we didn’t have everything that
           we needed to have in order to make a proper recommendation or decision. *** I think it’s
           important to have that discharge report before we can state what our positions are going
           to be.”
       The judge responded:
           “Well, it seems pretty obvious to me that something else, something more than what was
           occurring before has to happen now in order for him to stay home, or this is just going
           to happen again. And I’m just like [Bernadine], I don’t know–I can’t say what the answer
           is. I’m not a professional as far as that goes. *** But anyway, there needs to be some
           evaluation or some recommendations put into place after an evaluation before he can be
           safely returned home. I suppose that’s a start, getting the discharge recommendations.”
¶ 48       The GAL expressed concern that “everybody is waiting for everybody else. The hospital
       is waiting for us to say, ‘Okay. He’s going home.’ [We are asking,] ‘What are the
       recommendations when he goes home,’ not, ‘Do you think he should go home.’ ” The GAL
       noted the hospital discharge report would probably not provide real insight for the next step
       for Rico, which the court had to determine. According to the GAL, the section 2-24 order of
       protection should be vacated, though responding “as his attorney, Rico definitely wants to

                                                -12-
       go home.” The GAL stated that if the section 2-24 order were vacated, she would ask the
       court to order an emergency CAYIT meeting to develop a placement recommendation.
¶ 49       DCFS responded that Rico “would have to stay at the hospital until a placement could
       be located for him. It could take a long period of time.”
¶ 50       The State agreed that the order of protective supervision should be vacated.
¶ 51       Rathe argued that Bernadine “feels very strongly about not vacating the order.” Rathe
       continued:
                “But in terms of the best interest of Rico, I’m not–I’ve told this to [Bernadine] many
           times that I’m concerned that if Rico comes home without sufficient resources, there
           could be problems. I said that to her at the CAYIT meeting. I am very concerned she
           doesn’t have the backup that she needs now. But she wants Rico home, so that’s my
           position.”
¶ 52       Following arguments of the parties, the judge issued his ruling.
                “All right. Well, then here’s what I’m going to do. From what I’ve heard, there is a
           safety issue involved if Rico were to be returned home without anything else being done.
           And because of that, somebody could get hurt. I’m not sure if it’s Rico. I’m not sure if
           it’s Rico’s mother. I don’t know if it’s Rico’s grandmother. But somebody could get hurt.
                And until his needs are addressed so that he can safely be returned home, I don’t
           think it’s in anybody’s best interest to return him home. So I’m going to vacate the order
           of protection and return him to the custody of DCFS.”
¶ 53       The court vacated the section 2-24 protective supervision order of June 17, 2011, which
       reverted custody of Rico to the custody of the DCFS Guardianship Administrator. DCFS was
       directed to hold an emergency CAYIT meeting within seven days to address Rico’s
       placement and the services he would be provided. A modified dispositional order under
       section 2-27 of the Act was also entered. The order provided (1) Bernadine is “unable for
       some reason other than financial circumstances alone to care for, protect, train, or discipline
       the minor”, (2) reasonable efforts have been made to prevent or eliminate the need for Rico’s
       removal from Bernadine’s home, (3) appropriate services aimed at family preservation and
       family reunification have been unsuccessful, and (4) it is in the best interests of Rico to
       remove him from the custody of Bernadine. The case was set for a hearing on November 9,
       2011, regarding the status of services and Rico’s actual placement.
¶ 54       Bernadine filed a timely notice of appeal from the dispositional order entered on
       September 27, 2011.

¶ 55                                       ANALYSIS
¶ 56       Bernadine submits in an overarching contention that “at the heart of this case is a
       pervasive misunderstanding, made by many actors in the child welfare system and the legal
       system, about proper care and treatment of a child who has intensive psychiatric needs.”
       Bernadine argues that the circuit court applied a “forced custody relinquishment policy” to
       Rico. According to Bernadine, the circuit court “mistakenly assumed [the policy] to be
       reasonable and ‘best’ for children with severe mental health needs.” The policy “require[s]

                                                -13-
       their parents to forfeit legal custody and guardianship of their children to enable children to
       access treatment and protect them from harming themselves and their family members.” As
       evidence of this policy, Bernadine points to the circuit court decision to “substitute” its
       judgment as to Rico’s best interests for Bernadine’s, which “gave short shrift” to Rico’s
       interests in maintaining his familial relationships. According to Bernadine, the best interests
       factors applicable to Rico’s circumstances do not support the court’s decision to remove Rico
       from Bernadine’s custody. Bernadine also asserts the court improperly vacated the section
       2-24 protective supervision order when Bernadine was never accused of violating the order.
       Bernadine argues the “no-fault” adjudication that occurred here cannot lawfully serve as a
       basis for an involuntary removal of a child from an otherwise fit parent. As an alternative
       contention, Bernadine argues the court’s decision to return Rico to DCFS guardianship, as
       being in his best interests, is against the manifest weight of the evidence. Finally, Bernadine
       argues her constitutional right to effective assistance of counsel was violated by counsel’s
       representation at the hearing on September 27, 2011.

¶ 57                         Section 2-24 Protective Supervision Order
¶ 58       As made clear in her main brief, Bernadine asserts the best interests determinations by
       the circuit court on September 27, 2011, must be viewed in light of its ruling on June 11,
       2011, terminating DCFS guardianship and returning Rico to Bernadine’s custody. Bernadine
       points to this order, her “clear wishes” to keep legal custody of Rico, and Rico’s own desire
       to remain in his mother’s custody, as evidence that the court’s decision of September 27,
       2011, operated on the legally and factually mistaken premise that Rico could be cared for
       only by superseding Bernadine’s fundamental right of legal custody and guardianship of
       Rico. Citing Troxel v. Granville, 530 U.S. 57, 68 (2000), Bernadine asserts, “a fit parent is
       entitled to determine their [sic] child’s best interests and fit parents are presumed to act in
       the best interests of their children.”
¶ 59       Making a similar contention, the amicus curiae brief submitted by the Edwin F. Mandel
       Legal Aid Clinic asserts “no reason [exists that] a fit, willing, and able parent should lose
       custody so that her child can receive necessary mental health services.” It notes that
       “[d]espite the lack of evidentiary support or written findings regarding either Bernadine’s
       ability or Rico’s best interests, the court took custody from Bernadine by completing a
       preprinted disposition order, on which it checked boxes indicating that it had made all
       requisite findings [under section 2-27].”
¶ 60       Both Bernadine and the amicus wrongly presume that the propriety of the circuit court’s
       action turns solely on the proceedings held on September 27, 2011, in light of the juvenile
       court’s decision to return custody of Rico to Bernadine on June 17, 2011. The court issued
       a protective supervision order as well on June 17 for a reason. The juvenile court determined
       that Rico’s “health, safety and best interests” compelled the order. 705 ILCS 405/2-24(1)
       (West 2010). Rico’s best interests remained the principal concern of the juvenile court. The
       entry of the protective supervision order meant Bernadine’s ability “to care for, protect, train
       or discipline” Rico remained in question. Bernadine was directed to follow all the conditions
       of the protective supervision order, which remained in effect “until further order of the


                                                -14-
       Court.” The juvenile court judge also informed Bernadine that if she “were to fail to meet
       any of the conditions or violate any of the conditions, one of the possible consequences could
       be that Rico would be removed from the home again.” We reject Bernadine’s suggestion that
       returning custody of Rico to Bernadine on June 17, 2011, was the equivalent of closure of
       the case, which required the juvenile court to hold a new adjudicatory hearing, followed by
       a new dispositional hearing. See In re P.P., 261 Ill. App. 3d 598, 602 (1994) (juvenile court
       retains “authority to make custodial changes during the period that the case is within the
       court’s protective supervision”).
¶ 61       In P.P., the mother appealed the circuit court’s decision to remove the newborn minor
       from her custody and return the minor to the guardianship of DCFS. Id. at 598. On appeal,
       the mother contended “that the court improperly removed P.P. from her custody without
       legal basis and without following the proper statutory procedure.” Id. at 600. At the
       dispositional hearing following an adjudication that the minor was neglected under section
       2-14 of the Act (705 ILCS 405/2-14 (West 1992)), the court returned custody of P.P. to the
       mother under an order of protective supervision pursuant to section 2-24 and set the matter
       for a progress report approximately 60 days later. P.P., 261 Ill. App. 3d at 599. On the date
       of the progress report, the court was informed that the minor had been hospitalized for a
       severe burn caused by the immersion of her hand into hot water. “Because neither the DCFS
       worker nor the guardian ad litem (GAL) had been aware of the injury until the hearing date,
       the court continued the hearing *** [for four days].” Id. At the request of the GAL, the
       matter was continued for an additional four days to permit the filing of a supplemental
       petition to determine whether the minor should be removed from the mother’s custody. In
       addition to the supplemental petition by the GAL, DCFS filed a supplemental petition
       alleging the mother violated the protective supervision order. Id. at 600. A hearing was held
       on both petitions. Id. The court found the scalding burn, while not intentional, “constituted
       evidence that P.P. was neglected.” Id. “The court then vacated the section 2-24 order of
       supervision and appointed [DCFS Guardianship Administrator] guardian with the right to
       place. It is this order that is being appealed.” Id.
¶ 62       The first issue the P.P. court addressed was “whether [the] juvenile court followed proper
       statutory procedure when it [vacated the section 2-24 order and placed P.P. in the custody
       of DCFS].” Id. at 600. The juvenile “court seemed to indicate that it was acting under the
       authority it possessed by virtue of the section 2-24 order of protective supervision and that,
       by vacating the section 2-24 order, custody ‘reverted’ to [the guardian administrator of
       DCFS],” which the mother disputed. Id. at 601. The P.P. court noted, as we do in this case,
       that there exists “some confusion or lack of clarity regarding the procedural authority upon
       which the [juvenile] court was relying.” Id. The court stated that “the petitions for
       supplemental relief would have been more properly termed petitions for a change of
       custody,” suggesting that the petitions in the record were not labeled as such. Id. In any
       event, the P.P. court did not hold that a change-of-custody petition was mandated by the Act.
       Rather, the P.P. court noted that the minor “had already been adjudicated a neglected child
       and was a ward of the court who had been returned to the custody of her mother under an
       order of protective supervision.” P.P., 261 Ill. App. 3d at 601. The court held that under these
       circumstances, “a court has the authority to retake custody of a minor upon a determination

                                                -15-
       that the section 2-24 order of protective supervision had been violated and that circumstances
       and the best interests of the child warranted such action.” Id.
¶ 63       The P.P. court rejected the mother’s contention that section 2-24 did not authorize the
       custodial change.
           “[R]eading section 2-26 [regarding the enforcement of orders of protection] in
           conjunction with the subsequent section 2-28 shows that the court does have the
           authority to make custodial changes during the period that the case is within the court’s
           protective supervision.
                We conclude that the juvenile court may, at the time it conducts a court review of a
           case in which a minor has already been adjudicated abused and/or neglected, been made
           a ward of the court and placed under the protective shield of a court order of supervision,
           alter custodial placement if the circumstances and best interests of the child warrant.” Id.
       We find P.P. dispositive of Bernadine’s contentions.
¶ 64       Before this court, Bernadine’s brief premises her challenge of the juvenile court’s rulings
       of September 27, 2011, on the court’s decision of June 17, 2011, to terminate DCFS’s
       guardianship of Rico and return custody to Bernadine. However, our review extends to the
       entire record of the juvenile proceedings. This includes the court’s findings on March 17,
       2010, of an urgent and immediate necessity to remove Rico from Bernadine’s home based
       on the emotional and behavioral problems that resulted in four separate hospitalizations since
       June 2008, following the last of which Bernadine refused to pick up Rico. At the
       adjudication hearing on October 19, 2010, on a stipulation to the facts by the parties, the
       court found Rico to be a dependent minor “through no fault, neglect, or lack of concern” of
       Bernadine. At the initial dispositional hearing on November 9, 2010, the court determined
       Rico’s best interests were served by adjudging him a ward of the court, with DCFS
       guardianship. The juvenile court found Bernadine unable, for some reason other than
       financial circumstances alone, to care for, protect, train, or discipline Rico. Bernadine,
       though informed of her appeal rights, did not challenge the ruling. As a final order, the
       juvenile court’s rulings on November 9, 2011, became the law of the case. See In re April
       C., 345 Ill. App. 3d 872, 974-75 (2004) (the court rejected the respondent’s challenge to the
       juvenile court’s finding of parental unfitness, which it based “in part, on the prior
       determinations of abuse and wardship”).
¶ 65       We reject Bernadine’s implicit claim that before the juvenile court could exercise its
       discretion to act in the best interests of Rico on September 27, 2011, it was required to begin
       the statutory procedures under section 2-27 anew, when no final closing and discharge of the
       proceedings occurred. A juvenile “court has authority to retake custody of a minor upon a
       determination that the section 2-24 order of protective supervision had been violated and that
       circumstances and the best interests of the child warrant such action.” P.P., 261 Ill. App. 3d
       at 601. While it may have been better had the court below required the filing of a petition
       “for a change of custody [now] pursuant to section [2-28(4)],” as P.P. stated (id.), before the
       court issued its ruling on September 27, 2011, we find no statutory mandate that such a
       petition be filed. Id. Nor does Bernadine assert such a contention. We observe, as well, that
       Bernadine never objected to the court’s rulings based on the absence of a “change of


                                                -16-
       custody” supplemental petition or of a supplemental petition alleging a violation of the
       protective supervision order, which forecloses any such claim before this court. See In re
       Yasmine P., 328 Ill. App. 3d 1005, 1011 (2002) (argument made for the first time on appeal
       is forfeited). We note that had Bernadine demanded the filing of such supplemental petitions,
       once it became clear that the juvenile court was being asked to consider vacating the section
       2-24 order, it would have been a simple matter to postpone the September 27 hearing. See
       P.P., 261 Ill. App. 3d at 599-600; People v. Bynum, 257 Ill. App. 3d 502, 514-15 (1994) (a
       timely and specific objection allows for a reasonable opportunity to correct a deficiency). Nor
       is there any real dispute that Bernadine violated the protective supervision order by not
       calling DCFS within 24 hours of Rico’s hospitalization in August 2011. The juvenile court
       notified Bernadine on June 17, 2011, that if she “were to fail to *** violate any of the
       conditions [of the protective supervision order], one of the possible consequences could be
       that Rico would be removed from the home again.” In any event, Bernadine fails to inform
       this court how the filing of a petition for a change of custody or one alleging a violation of
       the protective supervision order would have changed the outcome below.
¶ 66        Nor was the juvenile court’s finding of Rico as a dependent minor under section 2-4 of
       the Act on October 19, 2010, effectively undone by the court’s decision to return custody of
       Rico to Bernadine on June 17, 2011, under an order of protective supervision. As the court
       in P.P. made clear, a juvenile court retains “authority [under section 2-28] to make custodial
       changes during the period that the case is within the court’s protective supervision.” P.P.,
       261 Ill. App. 3d at 602. That is precisely what the court did in this case. The court ruled, in
       the exercise of its discretion, that Rico’s best interests warranted the protective supervision
       order of June 17, 2011, be vacated, which necessarily reverted Rico’s custody to DCFS.
¶ 67        Nor do we agree with Bernadine’s implicit claim that the juvenile court made an
       unequivocal finding of fitness of Bernadine on June 17, 2011, when it changed guardianship
       of Rico from DCFS to Bernadine. On May 9, 2011, the court entered a new permanency goal
       of return home within five months. The court found Bernadine and Rico “in need of
       continued services geared toward re-unification.” On June 17, 2011, while the court ruled
       favorably on Bernadine’s motion to return Rico to her home, the court made clear that Rico
       required continued services. On the basis of the positive reports by Lydia Home and DCFS
       and the representation that adequate services would be provided to Bernadine, including
       having Rico seen by a psychiatrist, the court ruled: “[I]t is no longer in the best interest of
       the minor to be a ward of the state.” The court, however, entered the order of parental
       protective supervision under section 2-24 of the Act, which compelled Bernadine to provide
       proper care to Rico, cooperate with all reasonable requests of DCFS, and notify DCFS within
       24 hours of Rico receiving professional medical treatment. Bernadine signed the order of
       protective supervision, which remained in effect “until further order of the Court.” While
       guardianship of Rico was changed from DCFS to Bernadine, concerns over Rico’s health,
       safety, and best interests prompted the court to enter the protective order.
¶ 68        Bernadine’s citation to the decision of the United States Supreme Court in Troxel, 530
       U.S. 57, for her overarching claim that the juvenile court improperly substituted its judgment
       regarding Rico’s best interests for Bernadine’s is simply misplaced. In that case, the Supreme
       Court reviewed the constitutionality of a Washington state statute that permitted “[a]ny

                                                -17-
       person” to petition for visitation rights “ ‘at any time’ ” and authorized the state superior
       courts to grant such rights whenever visitation would serve a child’s best interests. Id. at 60.
       Petitioners Jenifer and Gary Troxel sought the right to visit their deceased son’s daughters.
       Id. at 60-61. Respondent Tommie Granville, the girls’ mother, did not oppose all visitation,
       but objected to the degree of visitation sought by the Troxels. Id. Granville appealed the
       superior court’s order granting more visitation than she considered in her daughters’ best
       interests. Id. at 61. The Washington Court of Appeals reversed and dismissed the Troxels’
       petition. Id. at 62. The state supreme court affirmed, holding that the statute
       unconstitutionally infringed upon a parent’s fundamental right to rear her children. Id. at 62-
       63. The state supreme court reasoned that the United States Constitution permits a state to
       interfere with the parents’ fundamental right only to prevent harm or potential harm to the
       child and found that the statute did not require a threshold showing of harm and was too
       broad in its scope. Id. at 63. The Troxel Court affirmed. Id. The Court explained, “[T]he Due
       Process Clause does not permit a State to infringe on the fundamental right of parents to
       make child rearing decisions simply because a state judge believes a ‘better’ decision could
       be made.” Id. at 72-73.
¶ 69        The instant case is outside the confines of Troxel. The case before us falls within the
       exception that permits a state to interfere with a parent’s fundamental right to rear a child in
       order to prevent harm to the child. The showing made in this case at the adjudication hearing
       on October 19, 2010, and in the dispositional order of November 9, 2010, satisfied the
       requirements under due process arising from the fundamental rights of any parent to rear her
       child. We reject the implicit notion that the juvenile court on September 27, 2011, was
       required to take steps beyond those spread of record on October 19 and November 9 when
       Rico was adjudged a dependent minor and made a ward of the court. Although the order of
       June 27, 2011, returned custody of Rico to Bernadine, the juvenile court retained jurisdiction
       over the parties to act in Rico’s best interests “until further order of the Court.” The June 27
       order did not reset the due process clock to require more than what the juvenile court did here
       on September 27. Rico’s case was never closed, though that was the intended purpose of the
       September 27 court hearing had the August incident resulting in Rico’s fifth hospitalization
       not occurred. However, just as the parties were properly before the juvenile court on
       September 27, the juvenile court was well within its authority to act in Rico’s best interests
       by vacating the protective supervision order over Bernadine’s objection, which reverted
       guardianship of Rico to DCFS. P.P., 261 Ill. App. 3d at 602.
¶ 70        Nor do we agree with Bernadine’s contention that a petition alleging a violation of the
       protective supervision order was statutorily required. Notably, Bernadine provides us no
       authority to that effect. Nor does she claim that she abided by all the terms of the protective
       supervision order. The record makes it indisputable that Bernadine did not call DCFS within
       24 hours of Rico’s hospitalization. The record also establishes, based on Bernadine’s own
       testimony, that the late August incident brought to light Rico’s need for additional services.
       Given that Bernadine was found, through no fault of her own, unfit or unable to care for Rico
       at the adjudication hearing in October 2010, the testimony she gave on September 27, 2011,
       was more than sufficient to prove by a preponderance of the evidence that she was once
       again unable to care for Rico. The juvenile court’s action taken on September 27, 2011,

                                                -18-
       based on Rico’s best interest followed from its earlier “no-fault” dependency rulings, as
       characterized by Bernadine, in October and November 2010. None of the authority cited by
       Bernadine supports her contention that “the removal of children from parents over their
       objection” is not authorized under the facts and circumstances of this case. See In re April
       C., 326 Ill. App. 3d 245, 256 (2001) (“Pursuant to section 2-27 of the Juvenile Court Act of
       1987, a minor may be adjudged a ward of the court and custody taken away from the parents
       where it is determined that the parents are either unfit or unable, for some reason other than
       financial circumstances alone, to care for, protect, train or discipline a minor ***.” (citing
       705 ILCS 405/2-27(1) (West 1998))). Bernadine was given ample opportunity to be heard
       by the court on September 27, 2011.
¶ 71       In the final analysis, however, we are presented with no authority that mandates a petition
       termed “for a change of custody” or one alleging a violation of section 2-24 of the Act be
       filed before a juvenile court may act in the best interests of a minor placed in its “protective
       supervision.” P.P., 261 Ill. App. 3d at 602. Most importantly, no showing has been made as
       to how the filing of such a petition would have changed the outcome below.
¶ 72       Nor do we accept the contention of the amicus curiae that the juvenile court acted on
       September 27, 2011, “solely on the mental health needs of the child.” While we agree with
       the amicus that “[a] child’s mental health needs cannot [alone] render a parent ‘unable,’ ” for
       purposes of section 2-27, a juvenile court may find a parent “unable” to meet the needs of
       a child with mental health problems when the child is effectively “locked” out of the home,
       as occurred here following Rico’s fourth hospitalization in March 2010. A juvenile court has
       authority to reenter such a finding by issuing a modified dispositional order at a progress
       report hearing, after the court has heard all the evidence offered by the parties, where nearly
       two years of supportive services have been provided. The question before the juvenile court
       on September 27, 2011, was whether Rico’s best interests would be served by reverting
       custody to DCFS. The record amply supports the juvenile court’s answer of yes.
¶ 73       Rico came to the attention of DCFS because of his mental health needs. On Rico’s fourth
       hospitalization, DCFS was informed that Bernadine refused to pick up Rico after he was
       medically cleared for discharge from Hartgrove Hospital. At the time, Bernadine informed
       DCFS that she could not handle Rico’s behavior or keep him at home. The juvenile court
       awarded temporary custody of Rico to the DCFS Guardianship Administrator and DCFS
       placed Rico with Lydia Home. Rico was hospitalized for the fifth time in late August 2011,
       following his “meltdown” at Bernadine’s home. At the court hearing on September 27, 2011,
       Bernadine testified that she wanted Rico to receive “[w]hatever help can be given to him that
       would help him *** function normally and independently.” Bernadine acknowledged that
       Rico “needs” that help. In response to questions by the juvenile judge, Bernadine stated,
       “[T]herapy and medication are not correcting whatever is wrong [with Rico].” To the court’s
       explicit question, “Whatever services he was receiving before this happened, you don’t think
       are doing the job?”, Bernadine answered, “No, sir.”
¶ 74       We reject any application to the circumstances present in this case the contention in the
       amicus brief that “if there are appropriates services that have not yet been tried, a court
       cannot find those services have failed.” That services “not yet” tried cannot be found to have
       failed is undeniably true. The question before the juvenile court at the September 27 hearing

                                                -19-
       concerned whether Rico’s best interests would be served by having additional services
       provided while in guardianship of DCFS or Bernadine. The court ruled Rico’s best interests
       would be served by dedicating additional resources to Rico while in the guardianship of
       DCFS, as he was in 2010, “before he can be safely returned home.” We stress that the court
       did not terminate Bernadine’s parental rights. See In re T.B., 215 Ill. App. 3d 1059, 1061
       (1991) (“the term ‘unfit’ in the section relating to removing custody and guardianship from
       a parent following a finding of neglect differs in meaning from the unfitness required to be
       found for termination of parental rights for purposes of appointing a guardian with consent
       to adopt”).
¶ 75       The court’s ruling vacating the protective supervision order, which had placed
       guardianship of Rico with Bernadine, was neither against the manifest weight of the evidence
       nor an abuse of discretion.
¶ 76       We make clear what we intimated above. There is no merit to the argument by Bernadine
       that notwithstanding the unchallenged 2010 finding under section 2-27, before guardianship
       of Rico could be returned to DCFS as a matter of his own best interest, new findings under
       section 2-27 had to be made where Rico was in Bernadine’s custody from June 17, 2011,
       until she hospitalized Rico a little more than two months later in August 2011. In a
       proceeding that results in the entry of a dispositional order under section 2-27, the circuit
       court must make three findings:
           “(1) the parents are unfit or unable for reasons other than financial circumstances alone
           or are unwilling to care for, train, protect, or discipline the minor; and (2) services aimed
           at family preservation and reinforcement have been unsuccessful in rectifying the
           conditions leading to findings of unfitness or inability; and (3) the best interests of the
           minor require custody be placed with someone other than the parents. [Citation.]”
           (Emphases in original.) Id. at 1062.
¶ 77       On September 27, 2011, following the evidentiary hearing, the juvenile court entered a
       modified dispositional hearing because the adjudicatory ruling in October 2010 was
       unaffected by the transfer of guardianship of Rico from DCFS to Bernadine on June 17,
       2011. We are unpersuaded that more than occurred here was required of the juvenile court
       to act in Rico’s best interests. “A parent’s right to custody of the child does not prevail where
       the court has determined such custody would be contrary to the best interests of the child.”
       Id.
¶ 78       We reject the notion that whenever guardianship is returned to a parent the juvenile
       court’s knowledge of the proceedings, including explicit findings under section 2-27 and the
       conditions of a section 2-24 protective supervision order, must be set aside before the court
       may act in the best interests of the minor. There is no authority for that proposition; we find
       that proposition contrary to the primary purpose of the Act to protect the welfare of minors.
       In re Austin W., 214 Ill. 2d 31, 50 (2005).
¶ 79       Nor do we agree that a finding of “unable” under section 2-27 must be grounded
       exclusively on a parent’s lack of aptitude or attitude to care for the child, as the amicus
       contends. While this case might well fall under the rubric of a parent lacking the appropriate
       “aptitude due to an irremediable condition such as mental retardation” to permit a change in


                                                 -20-
       custody under the rubric urged by the amicus, Bernadine coped as well as she could given
       Rico’s emotional and behavioral problems. As we made clear above, Bernadine was at the
       end of her rope in dealing with Rico at the time he was hospitalized for the fourth time; we
       defer to the juvenile court in its decision that Rico’s best interests would be served by
       returning guardianship to DCFS while additional services are provided, where no termination
       of parental rights is involved. We strongly disagree with the suggestion by Bernadine that the
       juvenile court acted precipitously in its ruling of September 27, 2011.
¶ 80       We conclude that the procedural posture of this case did not preclude the juvenile court
       from taking the action it did on September 27, 2011. While all parties would have been better
       served by the filing of supplemental petitions seeking a return of guardianship to DCFS and
       alleging a violation of the protective supervision order, we note neither precedent nor statute
       precludes the juvenile court from acting in conformity with Rico’s best interests, even when
       Bernadine was not at fault for being unable to provide the care Rico needs. We conclude that
       the entry of a protective supervision order on June 17, 2011, permitted the juvenile court to
       enter a modified dispositional order following an evidentiary hearing on September 27, 2011,
       which more than supports the court’s exercise of its wide discretion in considering evidence
       that is relevant and helpful to the court’s determination of a proper disposition. In re C.H.,
       398 Ill. App. 3d 603, 607 (2010).
¶ 81       Bernadine also challenges the juvenile court’s ruling that Bernadine was “unable to care”
       for Rico as unsupported by the record evidence. She asserts: “The record is bereft of any
       factual or legal basis for the finding that Ms. L. was unable to care for R.L. at the time of the
       September 27, 2011 hearing.” Bernadine quotes the Act’s provision “that the court must
       ‘put[ ] in writing the factual basis supporting the determination of whether the parents,
       guardian, or legal custodian of a minor adjudged a ward of the court are unfit or are unable’ ”
       (emphasis in original) (quoting 705 ILCS 405/2-27 (West 2010)). Bernadine contends that
       the evidence spread of record on September 27, 2011, did not contain “specific findings as
       to Ms. L.’s inability to care for R.L.”
¶ 82       As we made clear above, the record before this court is not limited to the proceedings on
       September 27, 2011, for good reason. The case began in 2010, and the dispositional findings
       entered on November 9, 2010, became final when no timely appeal was taken. Bernadine
       does not now challenge the court’s initial dispositional order of November 9, 2010, placing
       Rico under DCFS guardianship; nor can she at this point in the proceedings. We are
       unpersuaded that a greater showing is required for the court’s actions on September 27, 2011,
       under Illinois law than is present in the record before us.
¶ 83       Finally, we address in short order Bernadine’s contention that her appointed counsel
       rendered ineffective assistance during the proceedings on September 27, 2011, before the
       juvenile court. While Bernadine argues her counsel “violated Rules 1.2 and 1.3 of the Illinois
       Rules of Professional Conduct and *** [his representation was] objectively unreasonable
       under Illinois law,” we find nothing in the record to support her contentions. Ultimately,
       however, we reject the notion that had counsel engaged in the “minimal steps” urged by
       Bernadine’s appellate counsel in this nontermination-of-parental-rights case, the outcome of
       the proceedings below would have differed. Cf. In re W.L.W., 299 Ill. App. 3d 881, 885
       (1998) (“parents are entitled to effective assistance of counsel in proceedings that seek

                                                 -21-
       termination of their parental rights”). Nor do we accept appellate counsel’s implicit claim
       that the juvenile court’s decision to vacate the protective supervision order was influenced
       by questions put to Bernadine and the DCFS caseworker by Bernadine’s trial counsel. The
       circuit court judge was intimately familiar with the case. As he did in each of his prior
       rulings, the juvenile court judge acted in Rico’s best interests in exercising his discretion. We
       reject Bernadine’s claim that trial counsel provided her with constitutionally deficient
       assistance. See In re D.M., 258 Ill. App. 3d 669, 674 (1994) (the party alleging ineffective
       assistance bears a heavy burden to overcome the strong presumption that counsel acted
       reasonably in light of the totality of the circumstances).

¶ 84                                      CONCLUSION
¶ 85       Following adjudicatory and dispositional hearings in 2010, the juvenile court found Rico
       to be dependent under section 2-4 of the Act and adjudged him a ward of the court, with
       guardianship placed with DCFS. On June 17, 2011, guardianship of Rico was returned to his
       mother, Bernadine, under a protective supervision order pursuant to section 2-24 of the Act.
       On September 27, 2011, at the scheduled hearing for possible closure of the case, the court
       conducted an evidentiary hearing, after which it vacated the protective supervision order,
       which reverted custody of the minor to DCFS, and issued a modified dispositional order,
       which found Bernadine “unable” to provide for Rico. The juvenile court’s rulings of
       September 27 were neither against the manifest weight of the evidence nor an abuse of
       discretion as the court properly ruled the minor’s best interests warranted the court’s action.
       Nor did Bernadine’s appointed counsel render ineffective assistance of counsel.

¶ 86       Affirmed.

¶ 87       JUSTICE GORDON, dissenting.
¶ 88       Since there was no petition filed in this case to change custody, I must respectfully
       dissent. Although the majority acknowledges that “it would have been better” if the court had
       required the filing of a petition for a change of custody, the majority nonetheless places its
       stamp of approval on this action by affirming. Supra ¶ 80. By affirming, we are inviting it
       to happen, again and again.

¶ 89                                      BACKGROUND
¶ 90       First, I will sketch out the few facts needed to understand my concerns.
¶ 91       At age 37 and single, Bernadine, the mother in this case, decided to become a foster
       parent. She had been employed for over 20 years in the accounting department of the same
       corporation. She also had a four-bedroom, single-family home.
¶ 92       Rico was initially placed with Bernadine when he was 4 years old, and the adoption was
       complete when he was 10. At the same time, Bernadine also adopted Rico’s younger brother,
       Rudolph. Rico will turn 16 this September.
¶ 93       Rico has serious mental health issues. When he was less than four years old, he was

                                                 -22-
       physically abused and abandoned. He is bipolar, and he has attention deficit hyperactivity
       disorder, post-traumatic stress disorder and other problems. Nonetheless, there appears to be
       a strong bond between mother and child. At the last hearing, the guardian ad litem informed
       the court that all the child wanted was to go home and the mother, for her part, is fighting to
       keep custody.
¶ 94        After the mother had Rico hospitalized several times for psychiatric disorders and while
       Rico was in the hospital, the State filed a petition for adjudication of wardship and a motion
       for temporary custody. The petition alleged that Rico was dependent in that he was without
       proper care through no fault of his custodian.1 On March 17, 2010, the court awarded
       temporary custody to DCFS. On April 12, 2010, Rico was released from the hospital and
       placed in a residential treatment facility due to his multiple mental health diagnoses. The
       assessment done during Rico’s first month at the treatment facility stated that, if he could
       choose, Rico would “go back home” and that the mother was “invested in the child.”
¶ 95        In this case, the juvenile court has issued three dispositional orders in all. The first
       dispositional order, on November 9, 2010, placed the child in DCFS guardianship with a
       return-home goal of 12 months. The mother later filed a motion to return the child home, and
       in response, on June 17, 2011, the court issued its second dispositional order, which returned
       custody to the mother and found that being a ward of the State was no longer in the minor’s
       best interests. On June 17, the court issued two separate orders: the dispositional order
       described above; and an order of protective supervision that required the child to attend all
       psychiatric appointments and to take all prescribed medication, as well as other conditions.
       After the second dispositional order, Rico returned home but was rehospitalized.
¶ 96        On September 27, 2011, the case was scheduled for a proceeding to discharge the case.
       However, instead, the trial court issued its third dispositional order, which changed custody
       from the mother to DCFS. The trial court changed custody, even though there was no petition
       or motion pending to change custody and even though DCFS’s counsel specifically asked
       that custody not change. Thus, the entity that was granted custody did not want it. DCFS’s
       counsel also asked for a continuance to present additional evidence, which was also denied.
       DCFS’s counsel warned that Rico “would have to stay at the hospital until a placement could
       be located” and this “could take a long period of time.” It is this third dispositional order that
       is the subject of this appeal and that is troublesome.
¶ 97        On appeal, the mother argues that there is no reason for her to lose legal custody just so
       that her child can receive services and that she wants to participate in the decision-making
       process concerning his placement.
¶ 98        In addition, the mother challenges the September 27 hearing on the ground that the State
       failed to file a petition to change custody. For the reasons discussed below, I agree with the
       mother.


               1
                The majority states that the mother “characterized” the court’s orders in October and
       November 2010 as “no-fault.” Supra ¶ 70. This was not merely a party’s biased characterization. For
       example, on October 19, 2010, the trial court found that the child was dependent “through no fault,
       neglect, or lack of concern” by the mother. (Internal quotation marks omitted.) Supra ¶ 19.

                                                  -23-
¶ 99                                        ANALYSIS
¶ 100     The centerpiece of the majority’s opinion is the P.P. decision. In re P.P., 261 Ill. App.
      3d 598 (1994). The majority cites that decision for the proposition that the State did not have
      to file a supplemental petition for a change in custody or hold a hearing specifically on a
      change-in-custody petition (supra ¶¶ 60-65)–but that is exactly what was done in P.P. P.P.
      stands for the opposite proposition.
¶ 101     In P.P., as in our case, the trial court returned custody of the child to the mother but
      entered an order of protective supervision. P.P., 261 Ill. App. 3d at 599. In P.P., as in our
      case, a new incident occurred after the protective order was entered. P.P., 261 Ill. App. 3d
      at 599. However, completely unlike our case, the guardian ad litem (GAL) in P.P. asked for
      a continuance in order to file a supplemental petition and to hold a hearing on the specific
      issue of whether the child should be removed from the mother’s custody. P.P., 261 Ill. App.
      3d at 599; see also In re Austin W., 214 Ill. 2d 31, 41 (2005) (GAL filed a petition to change
      custody). As a result, our case lacked what the P.P. case had–notice. The September 27,
      2011, hearing at which the mother in our case lost custody was scheduled to be simply the
      occasion for a progress report and a hearing to close the case. Supra ¶¶ 31, 69, 85. In fact,
      the court announced at the start of the hearing that it was “for progress report and possibly
      a motion to close the case.” As a result, the mother was not given notice, prior to the hearing,
      that it was for the purpose of changing custody.
¶ 102     There is no question that, in P.P., there was a petition filed seeking to change custody and
      a hearing held on the change-of-custody issue. First, the GAL in P.P. asked for a continuance
      specifically for the purpose of permitting the filing of a “supplemental petition” and “a
      hearing to determine whether P.P. should be removed from [the mother’s] custody.” P.P.,
      261 Ill. App. 3d at 599. It would be odd to ask for a continuance specifically in order to file
      a petition about changing custody and then file a petition with content on a completely
      different topic. Second, the opinion states that the content of the petitions subsequently filed
      by both DCFS and the GAL did, in fact, ask for a change of custody, namely, that a DCFS
      administrator “be appointed guardian with the right to place” the minor. P.P., 261 Ill. App.
      3d at 600. Third, acting in response to the petitions’ content, the trial court then held a
      hearing and did, in fact, change custody from the mother to DCFS. P.P., 261 Ill. App. 3d at
      600. Fourth, it was based on the petitions’ substance and the ensuing hearing that the
      appellate court found that the petitions would have been “more properly termed” or labeled
      as what they actually were, namely, petitions for “change of custody,” rather than simply
      “supplemental petitions.” P.P., 261 Ill. App. 3d at 600. Thus, these facts establish that the
      petitions in P.P. and the hearing held on them concerned change of custody. The appellate
      court did regret that the mislabeling and the lack of citation to specific statutory sections
      created “some confusion or lack of clarity,” indicating that this would not be the best course
      of action to follow in the future. P.P., 261 Ill. App. 3d at 601. However, at least in P.P., the
      petitions gave the mother some notice. In our case, there was no petition at all, which led to
      even more “confusion” and “lack of clarity” (P.P., 261 Ill. App. 3d at 601) and absolutely
      no notice was given.


                                                -24-
¶ 103        In P.P., the appellate court held that the lower court had the authority to change custody
        both: (1) pursuant to section 2-28 and the filed petition; and (2) “upon a determination that
        the *** order of protective supervision had been violated.” P.P., 261 Ill. App. 3d at 601. By
        contrast, in our case, (1) no petition was filed, and (2) the trial court never made a factual
        determination that the order of protective supervision had been violated. Supra ¶ 2 (the
        mother appealed the lack of a determination), ¶ 52 (the trial court’s ruling shows that no
        determination was made), ¶ 65 (the majority makes its own factual finding that there is no
        real dispute about what the determination would have been if the trial court had made a
        determination), ¶ 78 (the majority rejects “the notion” that such a determination is required).
¶ 104        The majority’s opinion finds that the mother waived this issue by failing to object at the
        hearing to the lack of a petition (supra ¶ 65)–but how can we fault her for failing to object
        to something that should have provided her with notice? What mother in her right mind
        would ask the State to file a petition to change her custody? More importantly, why would
        we, the appellate court, place the burden on a mother, who very much wants to keep her
        child, to ask the State to file a petition to change her custody?
¶ 105        It is absolute black-letter law that when a hearing is held to change custody, the burden
        of proof is on the person who filed the petition to show, by a preponderance of the evidence,
        that the change in custody is in the best interests of the child. In re Austin W., 214 Ill. 2d at
        51. Often, the person who files is the GAL. E.g., In re Austin W., 214 Ill. 2d at 33; P.P., 261
        Ill. App. 3d at 599. After the filing person presents her evidence and rests, then the person
        opposing the petition can decide whether to present opposing evidence. The trial court then
        issues its determination. It is then the job of the appellate court to decide whether the trial
        court’s determination–that the filing person satisfied her burden–is against the manifest
        weight of the evidence. In re Austin W., 214 Ill. 2d at 52. If no one filed a petition, then who
        bears the burden and how do we review whether the burden has been met?
¶ 106        In the case at bar, the GAL did not file a petition. At the conclusion of the hearing,
        counsel for DCFS requested a continuance to present further evidence before the court issued
        a ruling (supra ¶ 47), and that request was denied. The GAL stated that, although she thought
        that the order of protection should be vacated, she had to respond “as his attorney, Rico
        definitely wants to go home.” Counsel for DCFS stated that DCFS wanted the child to
        remain at home with his mother, with services in place. The proceeding before us lacks a
        clear proponent and a clear order in the presentation of proof, and thus the issue of burdens
        cannot be determined. This shows why the filing of a petition is a good idea, because it
        clarifies the parties’ burdens and the order of proof.
¶ 107        With all due respect, the majority also seems unclear about the burden of proof. The
        majority states repeatedly that “Bernadine fails to inform this court how the filing of a
        petition for a change of custody or one alleging a violation of the protective supervision order
        would have changed the outcome below.” Supra ¶¶ 65, 71. The majority thus places the
        burden of proof on the mother, without any citation to law or case authority. The majority
        places the burden on the mother to show how the outcome would have been different if she
        had notice. However, it is black-letter law that the burden of the proof is on the person who
        filed the petition–certainly not the mother in this case–to show that the change in custody
        was in the best interests of the child. In re Austin W., 214 Ill. 2d at 51. Thus, the burden is

                                                  -25-
      on the State–not the mother–to show that the lack of notice did not affect the outcome. In the
      case at bar, the State cannot meet this burden considering that, without a petition before it
      alleging a violation of the protective order, the trial court failed to make any finding that a
      violation did or did not occur; and even DCFS believed that the change-of-custody decision
      was premature without the hospital records.
¶ 108     On this appeal, the mother objects to the fact that there was no petition of any kind filed
      in this case–neither a petition under section 2-28 to change custody (705 ILCS 405/2-28(4)
      (West 2010)),2 nor one under section 2-26 to enforce the court’s prior order of protective
      supervision (705 ILCS 405/2-26 (West 2010)).3 In this case, the court entered two orders on
      June 17, 2011: a dispositional order that returned custody of the child to the mother and an
      order of protective supervision that required the child to attend all psychiatric appointments
      and to take all prescribed medication, as well as other conditions. These orders were entered
      in response to the mother’s motion for a return-home disposition. Section 2-26, which is
      entitled “[e]nforcement of orders of protective supervision or of protection,” provides for
      enforcement of protective orders through a contempt procedure. 705 ILCS 405/2-26 (West
      2010).4 On appeal, the mother objects on the ground that the lack of any type of petition cast
      the parties into a procedural swamp without a clear statutory compass. This is particularly
      troubling since, in this area of law, courts are authorized to act only according to statute. In
      re Chara C., 279 Ill. App. 3d 761, 765 (1996). Where a court’s power to act is controlled by
      statute, as it is here, the court is governed by the rules of limited jurisdiction and it may
      proceed only within the lines of the statute. In re Chara C., 279 Ill. App. 3d at 765.
¶ 109     The lack of a petition also potentially raises concerns about our subject matter
      jurisdiction. A court has an independent duty to consider subject matter jurisidiction even
      when, as here, neither party raised it as an issue. Although a dispositional order is subject to
      modification until the final closing and discharge of the proceedings under section 2-31,
      section 2-23 requires that any such modification be “not inconsistent with Section 2-28.” 705
      ILCS 405/2-23(2) (West 2010); see also 705 ILCS 405/2-28, 2-31 (West 2010). In In re
      Austin W., our supreme court emphasized that any modification must be done “in a manner
      consistent with the provisions of section 2-28,” and then immediately quoted subsection (4)

               2
                The majority holds that a petition for change of custody was not required and then claims
       “[n]or does Bernadine assert such a contention.” Supra ¶ 65. In her brief to this court, Bernadine puts
       forth several reasons to reverse, including: “the requirements of Section 2-28 for seeking a change
       of custody of the minor *** were not followed; no petition for relief in accordance with any of these
       applicable juvenile court procedures under Sections 2-24, 2-26, or 2-28 was filed.”
               3
                In her brief to this court, the mother specifically claimed that the lower court failed to
       follow “the Juvenile Court Act’s process for finding a violation” of the order of protective
       supervision. She further stated: “No petition to find a violation pursuant to Section 2-26 of the Act
       had been filed and no violation was alleged, let alone found.”
               4
               The majority’s opinion criticizes the mother for failing to provide case law that the State
       should have filed a motion or citation to enforce the protective order. Supra ¶ 70. The Act itself
       provides for enforcement through a contempt procedure. 705 ILCS 405/2-26 (West 2010).

                                                   -26-
        of section 2-28. In re Austin W., 214 Ill. 2d at 43-44. Subsection (4) provides that “[t]he
        minor or any person interested in the minor may apply to the court for a change in custody.”
        705 ILCS 405/2-28(4) (West 2010). In the case at bar, there does not appear to be a formal
        application, either written or orally, by a “person” to “change” custody. 705 ILCS 405/2-
        28(4) (West 2010). Thus, although the dispositional order returning custody to the mother
        was subject to modification since no final order to discharge proceedings was ever entered,
        there is a question about whether the modification complied with section 2-28, as the
        Juvenile Court Act requires.
¶ 110        In addition, the September 27 hearing started out as a proceeding to discharge the case.
        Supra ¶ 69 (discharging the case was “the intended purpose of the September 27 court
        hearing”). Section 2-31, which governs this type of proceeding, provides that, as part of the
        final discharge order, the court may “continue or terminate any custodianship or
        guardianship.” (Emphasis added.) 705 ILCS 405/2-31(2) (West 2010). Our legislature
        specifically chose not to use the word “change,” which it had used previously in the Act–in
        section 2-28, for example. Thus, while the court could have “continue[d]” the mother’s
        custody or “terminate[d]” the GAL’s guardianship, the clear language of the section did not
        authorize the court to change custody from one custodian to another.5
¶ 111        There is even a question about whether the child was still a ward of the State. In its June
        17, 2011, order, the juvenile court held that, while the child had been “previously adjudged
        a ward of the court,” presently “[i]t is no longer in the best interest of the minor to be a ward
        of the state.” As the State concedes in its brief to this court, without wardship, a juvenile
        court lacks the authority to enter dispositional orders concerning a minor.
¶ 112        The State argues that the mother waived her claim that the juvenile court lacked the
        authority to act when she did not object below. The State cites in support In re William H.,
        407 Ill. App. 3d 858, 869-70 (2011). In that case, the mother challenged the merits of the
        wardship decision, not the juvenile court’s authority to act. If a juvenile court lacks authority
        to act then it lacks authority, whether or not there is an objection, and the order is void; and
        if it lacks authority, so do we.
¶ 113        The majority observes that the mother chose not to appeal the first dispositional order,
        issued on November 9, 2010, which placed the child in DCFS guardianship with a return-
        home goal of 12 months. Supra ¶ 64. The opinion states that, since this was a final,
        appealable order, it then became “the law of the case.” Supra ¶¶ 64, 81. Like the first
        dispositional order, the second dispositional order–which returned custody to the mother and
        found that being a ward of the State was no longer in the minor’s best interests–was also a

                5
                 The majority’s opinion avoids the “change” issue by stating that, when the court vacated
        the June 17 protective order, custody passively “reverted” to DCFS. Supra ¶¶ 53, 69, 72. See also
        supra ¶ 1; In re P.P., 261 Ill. App. 3d at 601 (criticizing the lower court for assuming that, by
        vacating the protective order, custody “ ‘reverted’ ” to DCFS). There were two separate orders
        entered on June 17: a protective order; and the second dispositional order. A court could certainly
        vacate a protective order while leaving a dispositional order in place. What gave custody to DCFS
        on September 27 was the third dispositional order that affirmatively changed custody from the
        mother to DCFS. Supra ¶ 53.

                                                   -27-
        final, appealable order. In re Austin, 214 Ill. 2d at 44 (“dispositional orders are generally
        considered ‘final’ for purposes of appeal”). By the same token, when the State chose not to
        appeal, the second order then became the law of the case, superseding the first order, and the
        mother’s choice not to appeal the first order became irrelevant.

¶ 114                                       CONCLUSION
¶ 115       Since the failure of anyone to file a petition to change custody resulted in a lack of notice
        to the mother, a confusing procedure and concerns about our subject matter jurisdiction, I
        must respectfully dissent.




                                                  -28-